

116 S3255 IS: Nationwide Right To Unionize Act
U.S. Senate
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3255IN THE SENATE OF THE UNITED STATESFebruary 5, 2020Ms. Warren (for herself, Mr. Brown, Mrs. Gillibrand, Ms. Baldwin, Mr. Merkley, Mr. Markey, Ms. Hassan, Mr. Sanders, Ms. Hirono, Mr. Peters, Ms. Stabenow, Ms. Harris, Mr. Booker, Mr. Blumenthal, Mr. Cardin, Ms. Smith, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo repeal the authority under the National Labor Relations Act for States to enact laws prohibiting
			 agreements requiring membership in a labor organization as a condition of
			 employment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nationwide Right To Unionize Act.
 2.Preempting State right-to-work lawsSubsection (b) of section 14 of the National Labor Relations Act (29 U.S.C. 164) is repealed.